Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “forefoot support [that] provides a fixed connection to the frame, which fixed connection extends in front of the pivot and at most 5 mm [or 2 mm or 0 mm] behind the pivot” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 6, Line 23: Substituting “up to” for “upto” is suggested.
Page 6, Line 26: Substituting “its” for “it” is suggested.
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities: The word “The” in Line 1 is misspelled. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 1, a “forefoot support [which] provides a fixed connection to the frame, which fixed connection extends in front of the pivot and at most 5 mm behind the pivot” is recited but a forefoot support of this description is not shown in the drawings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hol (EP 1923104 A1) in view of Wilson et al. (US 20090273149 A1) (hereinafter “Wilson”). Regarding Claim 1, Hol teaches the first, third, and fourth elements of the claim, hereinafter (1a), (1c), and (1d) respectively, but does not teach the second element, hereinafter (1b). Wilson teaches (1b). Hol teaches
(1a), a clap skate (Hol Figure 5A, below; Hol Description Paragraph 22: “Fig. 5A…show[s] a perspective view…of a clap-skate provided with a binding according to the present invention.” and Hol Description Paragraph 39: “The clap-skate 20 comprises a skate 21 and a binding 3. The binding 3 comprises a bridge 4, a bracket 5 and a coupling member 7.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hol
(1c), a frame, holding the blade in its bottomside and comprising, on its topside, a heel support for the heel portion of a skating shoe or a bracket and a forefoot support connected to a front part of a skating shoe or bracket via a pivot, wherein the forefoot support provides a fixed connection to the frame (Hol Figure 5A, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clap skate of Wilson to include a frame, blade, heel support, and a forefoot as taught by Hol as these skate elements are inherent features of clap skates. Note that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Note further that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the 
(1d), that the fixed connection extends in front of the pivot and at most 5 mm behind the pivot (Hol Figure 5A, above; Description Paragraph 35: “The pivoting axis of the shown binding is arranged at or near the front, i.e. the toe, of the boot. The exact position of the axis, e.g. underneath the ball of the foot or in front of the toes can be arranged as desired.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clap skate of Wilson to feature a distance between the fixed connection and pivot of less than or equal to 5 mm as taught by Hol. While Hol does not explicitly teach this maximum distance value and does not include a figure drawn to scale, the indicated distance between the fixed connection and pivot of Hol’s invention approximates the claimed maximum distance. As the distance between the fixed connection and pivot is a variable that can be modified to realize a desired balance between effective performance and the geometric dimensions that would be necessary to provide adequate structural soundness, the precise distance would have been considered a result-effective variable by one having ordinary skill in the art before the effective filing date of the invention.  Note that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As indicated above, Hol does not teach (1b). Wilson teaches
(1b), a blade having a rockering (Wilson Figure 1, below; Wilson Paragraph 0003: “…ice skate blade profiles typically have a convex shape along a length of the skate blade known as a rocker radius (often along with a second portion near each edge having a second radius or entry 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Wilson
Regarding Claim 2, Hol teaches that the fixed connection extends in front of the pivot and at most 2 mm behind the pivot. See rejection for (1d), above.
	Regarding Claim 3, Hol teaches that the fixed connection extends entirely in front of the pivot. See rejection for (1d), above.
Regarding Claim 8, Hol teaches a clap skate but does not teach the location of the rockering center. Wilson teaches that the center of the rockering is positioned above and between the heel support and the forefoot support (Wilson Figure 1, above).

	Regarding Claim 9, Hol teaches a clap skate but does not teach a rockering radius. Wilson teaches that the rockering has a radius in a range from 5 to 30 meters (Wilson Figure 1, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to feature a rockering radius in the range between 5 and 30 meters as taught by Wilson. While Wilson does not explicitly teach this numerical range and does not include a figure drawn to scale, the indicated rockering radius of Wilson’s invention approximates a value within the claimed rockering radius range. As the rockering radius is a variable that can be modified to realize a desired balance between effective performance and the geometric dimensions that would be necessary to provide adequate structural soundness, the precise radius would have been considered a result-effective variable by one having ordinary skill in the art before the effective filing date of the invention.  Note that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hol (EP 1923104 A1) in view of Wilson et al. (US 20090273149 A1) (hereinafter “Wilson”) and further in view of Havekotte (WO 2006107200 A2). Regarding Claim 10, the combination of Hol and Wilson teaches a clap skate but does not teach frame construction or material. Havekotte teaches that the frame is tubular and/or made from aluminum (Havekotte Figure 7, below; Description Paragraph 6: “Figs. 1 to 7 discloses a number of different skate tubes, which in each case are formed by an aluminium tubular profile…”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Havekotte
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clap skate of the combination of Hol and Wilson to provide a tubular and/or aluminum frame as taught by Havekotte. Doing so would eliminate problems associated with “…insufficient rigidity…blade curvature .
Claims 11, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hol (EP 1923104 A1) in view of Wilson et al. (US 20090273149 A1) (hereinafter “Wilson”). Regarding Claim 11, Hol teaches the first, third, and fourth elements of the claim, hereinafter (11a), (11c), and (11d) respectively, but does not teach the second element of the claim, hereinafter (11b). Wilson teaches (11b). Hol teaches
(11a), an undercarriage for a clap skate. See rejection for (1a), above.
(11c), a heel support for the heel portion of a skating shoe or a bracket and a forefoot support connected to a front part of a skating shoe or bracket via a pivot, and wherein the forefoot support provides a fixed connection to the frame. See rejection for (1c), above.
(11d), that the connection extends in front of the pivot and at most 5 mm behind the pivot. See rejection for (1d), above.
As indicated above, Hol teaches (11a), (11c), and (11d) but does not teach (11b). Wilson teaches
(11b), a blade having a rockering, holding the blade in its bottomside. See rejection for (1b), above.

Regarding Claim 13,  Hol teaches that the fixed connection extends entirely in front of the pivot. See rejection for (1c), above.
Regarding Claim 18, Hol teaches an undercarriage for a clap skate but does not teach a rockering radius. Wilson teaches that the rockering has a radius in a range from 21 to 27 meters. See rejection for Claim 9, above.
Allowable Subject Matter
Claims 4-7, 14-17, and 19-20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618